Citation Nr: 1328496	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  11-25 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund (FVEC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant's husband claimed service during World War II.

A death certificate is of record showing that the 
appellant's husband died in December 2009.  The appellant 
claims as his widow.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2010 
determination of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
claim for a one-time payment from the Filipino Veterans 
Equity Compensation Fund.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant's husband does not have the requisite service 
that entitles him to a one-time payment from the Filipino 
Veterans Equity Compensation Fund. 38 U.S.C.A. §§ 101, 5107 
(West 2002 & Supp. 2013); 38 C.F.R. § 3.203 (2012); Pub. L. 
No. 111-5, § 1002, 123 Stat. 115, 200-202 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Philippine islands became a United States possession in 
1898 when they were ceded from Spain following the Spanish-
American War.  During World War II, various military units, 
including the regular Philippine Scouts, the new Philippine 
Scouts, the Guerrilla Services, and more than 100,000 
members of the Philippine Commonwealth Army were called into 
the service of the United States Armed Forces of the Far 
East by President Franklin D. Roosevelt. See Military Order 
of July 26, 1941, 6 Fed.Reg. 3825 (Aug. 1, 1941).  However, 
current law provides that the service of certain Filipino 
veterans does not entitle them to receive full benefits 
administered by VA. 38 U.S.C.A. § 107 (West 2002). 

On February 17, 2009, the President signed the American 
Recovery and Reinvestment Act intended for "job preservation 
and creation, infrastructure and investment, energy 
efficiency and science, assistance to the unemployed, and 
State and local fiscal stabilization." See Pub. L. No. 111-
5, 123 Stat. 115 (2009).  The legislation included a 
provision for the creation of the Filipino Veterans Equity 
Compensation Fund, providing one-time payments to "eligible 
persons" in the amount of $9,000 for non-United States 
citizens, or $15,000 for United States citizens. Pub. L. No. 
111-5, § 1002, 123 Stat. 115, 200-202 (2009).

An "eligible person" is defined as any person who served 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941.  These included, among others, organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of 
the United States, or who served in the Philippine Scouts 
under section 14 of the Armed Forces Voluntary Recruitment 
Act of 1945 (59 Stat. 538).  Additionally, the person must 
have been discharged or released from such service under 
conditions other than dishonorable. Pub. L. No. 111-5, § 
1002(d), 123 Stat. 115, 200-202 (2009). 

The Act further directs the Secretary to "administer the 
provisions of this section in a manner consistent with 
applicable provisions of title 38, United States Code, and 
other provisions of law, and shall apply the definitions in 
section 101 of such title in the administration of such 
provisions, except to the extent otherwise provided in this 
section." Id.

The Secretary is authorized by statute to prescribe 
"regulations with respect to the nature and extent of proof 
and evidence and the method of taking and furnishing them in 
order to establish the right to benefits under the laws 
administered by VA." 38 U.S.C.A. § 501(a)(1) (West 2002).  
Pursuant to that authority, the Secretary has prescribed 
regulatory provisions governing the evidentiary requirements 
for establishing the requisite service for VA benefits 
purposes. 

That regulation provides that for the purpose of 
establishing entitlement to benefits, VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate. 38 C.F.R. 
§ 3.203(a) (2012).

With respect to documents submitted to establish a 
creditable period of wartime service for pension 
entitlement, a document may be accepted without verification 
if the document shows, in addition to meeting the above 
requirements, (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or 
(3) 90 days creditable service based on records from the 
service department such as hospitalization for ninety days 
for a line of duty disability. 38 C.F.R. § 3.203(b) (2013).  
When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203(c) (2013).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. 
Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has reached the 
same conclusion. See e.g. Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997) (noting that "[b]ecause the United States 
Department of the Army refused to certify [the claimant's] 
alleged service in the Philippine Army, VA properly refused 
to consider his claim for veterans' benefits based on that 
service."). 

In this case, the appellant's husband submitted an 
application for a one-time payment from the Filipino 
Veterans Equity Compensation Fund in February 2009.  He 
reported that he was a Recognized Guerilla with K Company 3rd 
Battalion, 94th Infantry, Leyte Area Command from August 1944 
to May 1945.

Subsequent to receipt of the claim, the RO contacted the 
service department and requested verification of the 
appellant's husband's reported military service in 
connection with the claim.  In its request, the RO included 
the information as provided by the appellant's husband.  In 
a response received in January 2010, the National Personnel 
Records Center responded that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States. 

A death certificate was received in June 2010 showing that 
the appellant's husband died in December 2009.  An 
accompanying marriage contract indicated that the appellant 
had been married to him.  The RO sent the surviving spouse a 
letter dated in June 2010 that the claim for Filipino 
Veterans Equity Compensation was denied because her husband 
did not have the requisite military service to establish 
eligibility therefor.  She was also advised of the evidence 
considered in the denial of the claim.

The appellant submitted additional documentation in support 
of the claim, including affidavits and copies of Philippine 
Army documents.  These included an October 1990 Application 
for Old Age Pension (Veteran), Commonwealth of the 
Philippines Army Certificate of Discharge dated May 1945, 
and an Affidavit for Philippine Army Personnel dated March 
1946.

Thereafter, the RO once again contacted the service 
department and requested re-verification of the appellant's 
husband's reported military service based on the additional 
evidence received.  In its request, the RO included the 
information provided by the appellant.  The National 
Personnel Records Center responded in October 2010 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.  It 
was additionally noted that the subject individual's name 
was not listed in the Reconstructed Recognized Guerrilla 
Roster (RRGR) maintained by VA RO Manila.  

The appellant filed a notice of disagreement with VA's 
determination in December 2010.  In support of her claim, 
she submitted additional documentation that includes: a 
letter informing her husband that the Philippine Veterans 
Affairs Office would commence paying Total Administrative 
pension to all living World War II veterans who were at 
least 80 years old, a Notice of Annual Meeting of 
Stockholders of the Philippine Veterans Bank, and a Notice 
of Approval from the Philippine Veterans Affairs Office that 
her monthly pension was approved.  Subsequently received in 
January 2011 were affidavits from the appellant's husband's 
reported former fellow service members, A.T.C., S.B.B., and 
P.L.T. attesting to their knowledge that the appellant's 
husband served with them under the same command.  The 
appellant's husband's authenticated enlistment record was 
also received in January 2011.

The RO once again contacted the service department and 
requested re-verification of the appellant's husband's 
reported military service based on the additional evidence 
received.  In its request, the RO included the information 
supplied by the appellant.  The National Personnel Records 
Center responded in June 2011 that the subject individual 
was not listed in the Reconstructed Recognized Guerrilla 
Roster (RRGR) maintained by VA RO Manila and that no change 
was warranted in the prior negative certification.

The service department was contacted again in January 2013 
after receipt of additional information.  It responded in 
March 2013 that the subject individual was not listed in the 
Reconstructed Recognized Guerrilla Roster (RRGR) maintained 
by VA RO Manila and that no change was warranted in the 
prior negative certification.

An affidavit was received from A.T.C. in April 2013 stating 
that he others, including P.L.T. and S.B.B. served with the 
appellant's husband under the command of Coronel R.K.K, 
Regimental Commander, that they had each been paid Filipino 
Veterans Equity Compensation (FVEC), and that the 
appellant's husband should have been awarded the same.

The Board has carefully considered all of the documentation 
submitted by the appellant but finds that it fails to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service for FVEC purposes.  The documents submitted 
by the appellant were not issued by the service department, 
nor do they contain the necessary information to establish 
entitlement to the benefit sought.  As such, those documents 
may not be accepted as verification of service for the 
purpose of determining eligibility for benefits administered 
by the Secretary of VA, including the one-time payment from 
the Filipino Veterans Equity Compensation Fund. 

The only recourse in this instance was to request 
verification of service by the service department.  In this 
regard, the National Personal Records Center has four times 
certified that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The Board is bound by this certification. See 
e.g. Capelin, 539 F.3d at 1375 (noting that "if the United 
States service department refuses to verify the applicant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not the VA").  As such, the 
appellant's husband does not meet the eligibility 
requirements for FVEC.  It is noted that the appellant's 
husband could be recognized as a Veteran of the Philippine 
government, and still not have qualifying service for VA 
benefits.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2013)) redefined VA's duty to assist 
claimants in the development of a claim.  In some cases, 
however, the VCAA need not be considered because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law. See Smith v. Gober, 
14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 
38 C.F.R. § 3.159(b)(3)(ii) (2013) (VCAA notice not required 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established); see also 38 C.F.R. § 3.159(d)(3) 
(2013) (VA will refrain from or discontinue assistance with 
regard to a claim requesting a benefit to which the claimant 
is not entitled as a matter of law).  This is such a case.  
The VCAA is therefore inapplicable and need not be 
considered in this case. See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The Board regrets that the outcome of this determination 
could not be more favorable to the appellant.  However, as 
discussed, resolution of the claim is wholly dependent on 
interpretation of the applicable laws and regulations 
pertaining to basic eligibility for VA benefits and 
qualifying service that have not been met in this case.  As 
the service department has certified that her husband did 
not have the requisite service to qualify him for payment 
from the Filipino Veterans Equity Compensation Fund, the 
appeal must be denied.  Where, as here, the law is 
dispositive, the claim must be denied due to an absence of 
legal entitlement. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


